Title: To George Washington from John Rutledge, 28 December 1795
From: Rutledge, John
To: Washington, George


          
            Dear Sir
            Cha[rle]ston [S.C.] Decr 28. 1795
          
          It is with great Reluctance that I feel myself under the Necessity of resigning the Commission, with which you honoured me last Summer, but, after having made a fair Experiment of the Strength of my Constitution, I find it totally unequal to the discharge of the duties of the office, & therefore consider it as incumbent on me, to quit the Station—permit me, however, to inform you, that on my return to this State, I found a Variety of Causes ready for Trial, before the Circuit Court, on all of which I gave Decrees in the Course of a Fortnight—That after having rested from the Fatigues of the Court, for a day or two, I set out, tho’ in ill Health, to attend my duty at Augusta, but, the death

of the Clerk of the Court, at Savannah, the Want of the Records, & the Absence of Mr Justice Pendleton, in whom the right of appointing another Clerk was vested, prevented my proceeding to Business, at Augusta: I then set out for Raleigh, in No. Carolina, but was so indisposed on the Road, as to be incapable of reaching it & was ultimately obliged to return to this Place, convinced by Experience, that it requires a Constitution less broken than mine, to discharge with punctuality & Satisfaction, the Duties of so important an Office—I cannot however take Leave of the Station, without thanking you very sincerely, for the various Marks of Friendship & Confidence, which you have been pleased to shew me, & most ardently wish you every Happiness, that this Life can afford. I have the Honor to be with the greatest Respect dr Sr yr obliged & most obedt hble Servt
          
            J. Rutledge
          
        